Citation Nr: 1024498	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to service connected residuals of a nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to 
March 1976 and from January 1977 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.321, 4.16(a).


FINDING OF FACT

The Veteran's sleep apnea was not caused or aggravated by his 
service connected residuals of a nasal fracture.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea as 
secondary to service connected residuals of a nasal fracture 
have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded this matter in June 2008 so that the 
Appeals Management Center (AMC) could provide the Veteran 
with adequate notice of the criteria necessary to 
substantiate his claim and to schedule a new VA examination.  
The AMC substantially complied with the remand actions by 
providing a detailed notice letter to the Veteran in 
September 2008, which included 38 C.F.R. § 3.310 criteria 
with the 2006 amendment.  The AMC also scheduled the Veteran 
for a VA examination; however, the Veteran cancelled his 
appointment and said that he did not want to reschedule.  

Since the Veteran has frustrated the Board's attempt to 
obtain compliance with the terms of the June 2008 remand, 
complete compliance has been rendered impossible.  Thus, 
there is no violation of the previous remand orders which can 
be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Accordingly, the Board finds that the AMC 
substantially complied with the remand actions ordered in the 
June 2008 Board remand.  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (finding that substantial compliance, rather than 
strict compliance, with the terms of a Board engagement 
letter requesting a medical opinion is required).

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 113; 38 C.F.R.        
§ 3.303(a) (2009).  In general, service connection requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted on a secondary theory 
of entitlement.  That is, service connection may be granted 
for disability if such disability was caused or aggravated by 
a disease or injury for which service connection has been 
established.  38 C.F.R. § 3.310.  Section 3.310 was amended 
effective October 10, 2006, during the course of the 
Veteran's appeal.  Arguably that amendment imposed additional 
burdens on a claimant seeking to show that a service 
connected disability aggravated (as opposed to caused) a 
disability for which service connection had not yet been 
established.  Therefore, the Board will apply the version of 
§ 3.310 in place when the Veteran filed his claim, a version 
more favorable to the Veteran, as informed by the Veteran 
Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995).  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003.

Both versions of the regulation provide that a disability 
which is proximately due to or the result of a service 
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310(a) (2005 & 2009).  In Allen, the Veteran's 
Court held that the word disability in 38 U.S.C.A. § 1110 
(which § 3.310(a) implements) includes "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  This then firmly established 
that the service connected disease or injury did not have to 
cause the injury or disease which occurred after service in 
order to establish entitlement to benefits but rather 
aggravation of the post service injury or disease by the 
service connected injury or disease was subject to 
compensation.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

In this case, the Veteran seeks service connection for sleep 
apnea as secondary to his service connected residuals of a 
nasal fracture.  Service treatment records (STRs) show that 
the Veteran fractured his nose in May 1973.  He reported 
difficulty breathing as a result of the fracture.  Sleep 
apnea was not treated or diagnosed during service.

The Veteran had a VA examination for his service connected 
residuals of a nose fracture in May 2003.  The Veteran 
reported difficulty breathing through the nose and difficulty 
breathing while sleeping.  A 10 percent obstruction in the 
right nostril was noted.  The nasal septum was in the 
midline.

March 2005 VA surgical records show that the Veteran had 
nasal obstruction due to septal deviation.  The basis for 
surgery was noted as deviated nasal obstruction and history 
of obstructive sleep apnea.  The postoperative diagnosis was 
nasal obstruction due to septal deviation.

In April 2005, the Veteran had a VA examination for his 
service connected nasal fracture.  During the examination, 
the Veteran said as a result of his service connected nasal 
fracture he has had difficulty breathing through the nose.  
The physical examination revealed a 10 percent obstruction in 
the right nostril, a 20 percent obstruction in the left 
nostril, and deviation of the septum.

The Veteran had another surgery in May 2005.  The 
preoperative and postoperative diagnosis was obstructive 
sleep apnea.  The Veteran underwent a procedure to remove the 
tonsils and uvula.  During surgery, the physician found 
hypertrophic tonsils bilaterally and elongated soft palate.  

In July 2005, the Veteran had a third surgery to remove the 
nasopharyngeal pack and to place a dental stent.  The 
preoperative and postoperative diagnosis was obstructive 
sleep apnea with nasopharyngeal pack status post 
pharyngoplasty.

In September 2005, the Veteran underwent a sleep study at VA 
facilities.  The study revealed moderate obstructive sleep 
apnea/hypopnea syndrome with oxygen desaturation and central 
sleep apnea syndrome, possibly related to a history of heart 
failure, providing evidence against the claim before the 
Board. 

In October 2005, the Veteran had a VA examination for his 
nasal fracture.  The Veteran reported a history of five nasal 
surgeries and stated that he suffers sinus problems a couple 
of times per year.  The Veteran said his sinus problems 
interfere with breathing through the nose and require him to 
sleep on his side due to nasal congestion.  He said his 
symptoms improved somewhat after the last surgery.  The 
physical examination revealed no nasal obstructions, purulent 
discharge, rhinitis, crusting, septal deviation, nasal 
polyps, loss of part of the alae, or obvious disfigurement.  
The examiner found no functional limitations due to the nasal 
fracture.

As noted above, in 2005 the Veteran underwent one procedure 
to remove his tonsils and uvula and another procedure to 
remove the nasopharyngeal pack and to place a dental stent.  
Notes from both surgeries indicate that the treatment was for 
his obstructive sleep apnea.  The September 2005 sleep study 
found that the sleep apnea was possibly related to the 
Veteran's history of heart failure.  Other VA examinations 
indicate that the Veteran has had nasal obstructions which 
have caused difficulty breathing at night.  Unfortunately, 
none of the examiners state that the Veteran's sleep apnea 
was caused or aggravated by his service connected nasal 
fracture residuals. 

Other than the Veteran's contention that his sleep apnea is 
secondary to service connected nasal fracture residuals, 
there is no probative nexus between the two conditions.  In 
the absence of any medical evidence, the Veteran's conclusory 
statements regarding causation are insufficient to establish 
the necessary nexus between his service-connected nasal 
fracture residuals and sleep apnea.  Waters v. Shinseki, 601 
F.3d 1274, 1278 (2010)

As the treatment records show, the Veteran's sleep apnea 
could be the result of nasal fracture residuals, enlarged 
tonsils, the uvula, the nasopharyngeal pack or even his 
history of heart failure.  The October 2005 VA examiner did 
not address sleep apnea but he did say that he found no 
functional limitations due to the nasal fracture.  In June 
2008, the Board remanded the claim to obtain a VA examination 
and opinion regarding the etiology of the Veteran's sleep 
apnea.  The examination was scheduled for December 2009; 
however, the Veteran cancelled the appointment and refused to 
reschedule.  

The Board notes that the case at hand is an original 
compensation claim, and when a claimant fails, without good 
cause, to report for a VA examination in conjunction with an 
original claim for disability compensation benefits, VA must 
decide the claim based on the evidence of record.  See Turk 
v. Peake, 21 Vet. App. 565, 569 (2008); 38 C.F.R. § 3.655(a), 
(b).  As a result of the Veteran's failure to report, any 
inadequacies of prior VA examinations are rendered moot and 
the claim must be adjudicated based upon the evidence of 
record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).  
In short, no further attempt to examine the Veteran is 
warranted.

Simply stated, the evidence hints at several possible 
etiologies for the sleep apnea as well as several conditions 
that may have aggravated the condition.  The Board attempted 
to clarify this matter by ordering a new VA examination; 
however, the Veteran chose to forego the examination.  
Accordingly, the Board can find no probative evidence showing 
a nexus between the Veteran's sleep apnea and his service-
connected residuals of a nasal fracture that outweighs the 
negative evidence in this case (that indicates problems other 
than the service connected condition has caused the 
disability at issue).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to also provide 
the claimant with notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran was provided with VCAA notice in June 2004; 
however, the notice letter did not tell the Veteran how to 
substantiate a secondary service connection claim.  The Board 
remanded this claim in June 2008 to remedy the error.  In 
September 2008, the AMC provided the Veteran with notice of 
how to support a secondary service connection claim.  The 
letter also fully addressed all three notice elements and 
informed the Veteran of his and VA's respective duties for 
obtaining evidence.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However, the procedural defect was cured 
because the AMC provided content-complying VCAA notice and 
readjudicated the claim, as evidenced by the January 2010 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained, 
including STRs and VA treatment records.  The Veteran 
declined to have a hearing in his case.

The Board notes that while VA has the duty to assist the 
Veteran in obtaining information, the Veteran also has a duty 
to cooperate with VA in developing his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street"); see also 
Turk, 21 Vet. App. at 568.  In this instance, the Veteran 
cancelled the December 2009 examination scheduled to aid in 
the development of his claim, and therefore, no VA 
examination was performed in this case.  Because the Veteran 
cancelled his appointment without good cause and refused to 
reschedule, the Board finds that VA satisfied its duty to 
assist.  No further attempt to examine the Veteran is 
warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Service connection for sleep apnea as secondary to service 
connected residuals of a nasal fracture is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


